Exhibit 10.4

DOMINO’S PIZZA, INC.

Amendment to Non-Statutory Stock Option

Granted Under 2004 Equity Incentive Plan

Reference is made to the Stock Option granted to you by Domino’s Pizza, Inc., a
Delaware corporation (the “Company”) on or prior to February 28, 2009, pursuant
to the Company’s 2004 Equity Incentive Plan (as amended from time to time, the
“Plan”).

Pursuant to, and in accordance with, Section 9 of the Plan, the terms of your
Stock Option are hereby amended as follows:

1. Vesting Upon Retirement. Section 1 of the Stock Option is hereby amended to
add the following paragraph as the penultimate paragraph of such Section 1:

Subject to the other provisions of this Agreement and the Plan, if the
Participant Retires (or dies or becomes disabled at a time when the Participant
had satisfied the age and years of service requirements specified in the
definition of Retirement) this Stock Option will immediately upon such
Retirement or death or disability, as applicable, and to the extent not
otherwise exercisable become fully exercisable, and will thereafter and during
the period specified in the following paragraph remain, to the extent not
previously exercised, fully exercisable for the Shares. For purposes of this
Stock Option, “Retire” and “Retirement” mean termination of the Participant’s
employment (other than a termination for cause) after attainment by the
Participant of age fifty-five (55) and ten (10) years of continuous service with
the Company and/or its subsidiaries.

2. Post-Termination Exercise Period. The last paragraph of Section 1 of the
Stock Option is hereby amended and restated in its entirety to read as follows:

Upon termination of the Participant’s employment, any portion of this Stock
Option that is not then exercisable (determined after giving effect, to the
extent applicable, to the accelerated exercisability provisions of the
immediately preceding paragraph) will immediately expire and the remainder of
this Stock Option will remain exercisable, subject to the other provisions of
this Agreement and the Plan, until the earlier of (A) the Expiration Date, or
(B)(i) if the employment terminates by reason of the Participant’s death, the
second anniversary of the date of such death; (ii) if the employment terminates
by reason of the Participant’s Retirement, the Expiration Date, provided,
however, that if the Participant dies after Retirement the period specified by
this clause (ii) shall be modified to end on the second anniversary of the date
of

 

EIP Amendment



--------------------------------------------------------------------------------

such death; (iii) if the employment terminates by reason of disability or an
involuntary termination other than for cause, the first anniversary of the date
of termination; or (iv) if the Participant voluntarily terminates employment
before becoming eligible for Retirement, or is involuntarily terminated for
cause, the thirtieth (30th) day following the date of termination. Upon the
expiration of the applicable latest exercise date described in the immediately
preceding sentence, this Stock Option shall terminate.

Except as amended hereby, the Stock Option remains in full force and effect
subject to the terms of the Stock Option and the Plan.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

 

DOMINO’S PIZZA, INC. By:  

 

Name:   David A. Brandon Title:   Chairman and Chief Executive Officer

 

EIP Amendment